REVELS, P. B., Associate Judge.
This is an appeal from the Provisional Criminal Court, Division B, Duval County, Florida, wherein the Appellant was charged with the unlawful possession of moonshine whiskey and upon trial in said Court was convicted of said offense.
The Appellant urges fifteen grounds for the reversal of said lower Court dealing in the main upon the illegality of the search warrant and irregularity of its service by the officers, which grounds were presented to the lower Court by Motion to Quash and Motion to Suppress the evidence. The same was duly and regularly heard by the Trial Court and denied. The cause proceeded to trial and the same questions were again presented and denied by the Trial Court. No new or unusual legal questions are involved in this appeal. The grounds of appeal raised by the Appellant have been answered by prior decisions of the Supreme Court of Florida or other Appellate Courts and it is not necessary to write a lengthy opinion thereon, because the grounds for reversal of this case are answered and controlled by the cases of Johnson v. State, 157 Fla. 685, 27 So.2d 276; North v. State, 159 Fla. 854, 32 So.2d 915; Espinola v. State, Fla., 86 So.2d 601, and Joyner v. City of Lakeland, Fla., 90 So.2d 118.
We have reviewed the complete record and testimony and find that there is substantial evidence to sustain the verdict of the jury. The assignments and grounds for reversal presented and argued by the Appellant are without merit, and for the reasons stated herein the judgment appealed from is affirmed.
WIGGINTON, Acting Chief Judge, and CARROLL, DONALD K., J., concur.